Per Curiam. This claim arises out of the death of a patrolman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat. 1971, Ch. 48, Section 281 et. seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; official reports on the Chicago Police Department; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence, the Court finds as follows: 1. That the claimant, Cara Lee Andrews, age 13, is the daughter, sole surviving heir and designated beneficiary of the decedent as stated in the application for benefits filed in her behalf by her guardian, Cara J. Noumoff, pursuant to Cara J. Noumoff’s appointment as guardian by the Probate Division of the Circuit Court of Cook County. 2. That the decedent, Donald E. Andrews, was a patrolman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on January 1, 1975; 3. That on said date, patrolman Andrews and his partner, patrolman Daniel E. Howard (Court of Claims No. 00079), both in uniform and in a marked Chicago Police Department squad car, responded to a police radio call of a "felony in progress”, two men with a shotgun, aboard a southbound CTA train, from 31st Street on the Dan Ryan Route.” While traveling westbound to intercept the train, their squad car entered the intersection of 43rd Street and Michigan Avenue where it was struck by a southbound, second, Chicago Police Department squad car responding to the same "felony in progress” call. As a result of the violent impact, the squad car in which officer Andrews was driving was totally damaged. Officer Andrews was transported to Mount Sinai Hospital where he was pronounced dead on arrival. The Coroner’s Certificate of Death recites the immediate cause of death as "multiple injuries extreme.” 4. The Court finds, therefore, that Patrolman Andrews was killed in the line of duty as defined in Section 2 (e) of the Act, and; 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000.00 (Twenty Thousand Dollars) be awarded to his daughter, Cara Lee Andrews, as designated beneficiary; however, by reason of her minority, the proceeds should be paid to "Cara J. Noumoff, as guardian of the person and estate of Cara Lee Andrews, pursuant to order entered February 7, 1975 by the Probate Division of the Circuit Court of Cook County”.